Citation Nr: 0110034	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a reduction in the rating for residuals of a 
right ankle injury (previously evaluated as residuals of 
fracture of distal right tibia) from 20 percent disabling to 
10 percent disabling was proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
February 1956 and from March 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the 20 percent 
evaluation for residuals of fracture of distal right tibia.  

During the course of the appeal the RO proposed to reduce the 
veteran's rating for residuals of fracture of distal right 
tibia from 20 percent to 10 percent.  This proposed reduction 
was formalized by a rating decision dated in April 2000.  In 
reducing the evaluation, the RO rated the veteran's ankle 
under Diagnostic Code 5271 (limited motion of the ankle), 
instead of the Diagnostic Code 5262 for malunion of the tibia 
and fibula, under which the disability had been formerly 
rated. 


FINDINGS OF FACT

1.  In a February 1991 rating decision, the RO granted an 
increased evaluation for the veteran's residuals of a 
fracture of distal right tibia from 10 percent to 20 percent 
effective October 26, 1989.  

2.  In an April 2000 rating decision, the RO formalized a 
proposed reduction in the rating for residuals of a right 
ankle injury from 20 percent to 10 percent, effective July 1, 
2000, based in part, on findings in a April 1999 VA 
examination.

3.  Medical evidence proximate to the 2000 RO decision 
indicates some improvement in the veteran's right ankle 
disability when compared to August 1990 VA examination, to 
include range of motion improvement, but the medical evidence 
does not reflect material improvement in the veteran's right 
ankle disability, that is reasonably certain to be maintained 
under the ordinary conditions of life.

4.  The veteran's service-connected residuals of a right 
ankle injury are not manifested by malunion of the tibia and 
fibula with marked ankle disability; or ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees. 


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
residuals of a right ankle injury from 20 percent to 10 
percent was not warranted by a preponderance of the evidence, 
and the requirements for restoration of the 20 percent rating 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105(e), 3.344, 
4.1, 4.2, 4.10, 4.13, 4.97, Diagnostic Codes 5262, 5271 
(2000).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097098 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that the RO satisfied the procedural 
requirements for rating reductions, set forth in 38 C.F.R. 
§ 3.105(e) and (h) (2000), regarding notice and an 
opportunity for a predetermination hearing.

A.  Entitlement to restoration of a 20 percent evaluation for 
service-connected residuals of a right ankle injury

In any rating reduction case, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13).
In other words, pursuant to the above provisions, "the RO and 
Board are required in any rating reduction case to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Moreover, in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id.; 38 C.F.R. §§ 4.2, 4.10. 
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports the reduction.  Id., citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case. Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. § 
3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  See 38 
C.F.R. § 3.344(c).

A review of the record reveals that by an RO decision in 
February 1991 granted an increased evaluation for the 
veteran's residuals of fracture of distal right tibia from 10 
percent to 20 percent, effective October 26, 1989, under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

In a March 1999 supplemental statement of the case, the RO 
proposed reducing the evaluation for the veteran's residuals 
of fracture of distal right tibia to 10 percent, based, in 
part, in findings in an April 1999 VA examination.  By a 
letter dated June 1999, the RO notified the veteran of the 
proposed reduction, and in an April 2000 rating decision, the 
RO reduced the evaluation for the veteran's residuals of a 
right ankle injury from 20 to 10 percent under Diagnostic 
Code 5271, effective July 1, 2000.  The veteran disagreed 
with that reduction, contending that his condition not only 
had not improved but had in fact worsened.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown, supra.

As noted above, if a rating has been if effect for 5 years or 
more, the provisions of 38 C.F.R. § 3.344(a) must be complied 
with in any rating reduction.  The provision requires that 
there be sustained material improvement in the disability 
before there is any rating reduction.  See Peyton, 1 Vet. 
App. at 286-87.  The 20 percent evaluation for the veteran's 
residuals of fracture of distal right tibia was in effect 
from October 1989, or more than 5 years prior to the 
reduction.  As such, the central question here is whether 
there was material improvement in the veteran's disability 
and that such improvement was sustained in order to warrant a 
reduction in such compensation benefits.  See Kitchens; 
Brown, supra.

Prior to his increased evaluation by a rating decision dated 
February 1991 the veteran underwent a VA examination in 
August 1990.  During that examination the veteran reported 
injuring his right ankle by fracturing the tibia at the 
distal aspect while on active duty.  The veteran complained 
of continuous right ankle pain especially when standing or 
walking.  The examination showed that the veteran's gait was 
slow and rather shuffling, and deep palpation of ankles 
revealed that the bones and soft tissues were painful.  Range 
of motion of the right ankle was painful and limited to 5 
degrees in eversion, and 5 degrees dorsiflexion.  All other 
motions in all spheres of both ankles were normal but painful 
at the extremes.  The veteran could walk on his heels and 
toes and execute slightly more than one-half of deep knee 
bend.  The diagnosis was status post-closed reduction of 
right distal tibial fracture with residuals of degenerative 
changes.

A letter from Southwest Ohio Podiatry Group dated in April 
1997 indicates that the veteran has been treated since 
January 1996 for his painful feet and ankles with Motrin and 
custom fabricated orthotics.  The  anti-inflammatory 
medication was later changed, which decreased the symptoms at 
the time, but the veteran still experienced substantial pain 
even with the treatment.  The examiner indicated that the 
condition was considered permanent.

At an April 1997 VA examination the veteran complained of 
daily right ankle pain and swelling upon standing.  The 
examination showed that he walked with a somewhat everted 
gait and he everted the right foot more than the left.  There 
was some pronation of both feet, which was marked on the 
right with standing and weight bearing.  There was also 
flattening of the longitudinal transverse arches and the 
ankle was enlarged generally; it measured 1 inch greater in 
diameter than the opposite normal ankle.  Dorsiflexion was to 
0 degrees and plantar flexion was to 10 degrees. 

At an April 1999 VA examination, the veteran again complained 
of daily right ankle pain, particularly upon walking for more 
than five or ten minutes.  The examination showed that he did 
not walk with any external supports and there were no obvious 
deformities over his right ankle or foot.  He walked without 
a limp but the right foot was slightly externally rotated.  
When he did walk, the veteran had full range of motion of his 
ankle, mid tarsal, and subtalar joints with minimal 
discomfort over the lateral side of his ankle.  The ankle was 
stable on inversion and eversion anteriorly and posteriorly.  
The sensation over the foot and ankle area was normal.  The 
ankle was slightly tender and painful over the anterolateral 
aspect.  There was no soft tissue swelling or thickening over 
the ankle.  X-rays showed a subfibular ossicle, which was 
thought to be possibly secondary to old trauma.  The ankle 
joint proper was radiographically normal.

At his March 1999 RO hearing the veteran testified that he 
walked with a limp and could not walk for long periods of 
time without pain.  He also indicated that his right ankle 
turned inward and he used orthopedic inserts in his shoes.  
The veteran also testified that he experienced right ankle 
stiffness and swelling.  

Following the receipt of the April 1999 VA examination, in 
March 1999 supplemental statement of the case, the reduction 
from 20 to 10 percent was proposed based on sustained 
improvement in the veteran's right ankle disability.

In August 1999, the veteran submitted an undated letter from 
Hamilton Health Associates indicating physical therapy 
treatment from March 1999 to June 1999.  The correspondence 
also indicated that during the veteran's evaluation it was 
noted that he had a 7/8 inch leg length discrepancy and that 
measurements from ASIS to medial malleolus were: right 38 1/2 
inches and left 39 3/8 inches.  During his treatment it was 
noted that a 7/8-inch shoe lift was placed under his right 
shoe which leveled his pelvis and corrected his gait pattern.

Prior to the April 2000 rating decision, the veteran's ankle 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (malunion of the tibia and fibula).  Under that code a 
10 percent rating is warranted for slight ankle disability; 
moderate ankle disability is rated 20 percent; a 30 percent 
rating is warranted for malunion with marked ankle 
disability, and nonunion, with loose motion, requiring a 
brace is rated 40 percent.

In the April 2000 rating decision the RO found that 
Diagnostic Code 5271 was a more appropriate code for the 
veteran's ankle disability.  Diagnostic Code 5271 provides a 
10 percent evaluation with moderate limitation of a motion 
and a 20 percent evaluation for marked limitation of motion.  
The normal range of motion for the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 
4.71, Plate II.  Since this diagnostic code is based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
applicable.  An evaluation greater than 20 percent requires 
ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

The Board has reviewed the medical history with respect to 
his right ankle disability, as summarized above.  See 
38 C.F.R. § 3.344; Kitchens, supra; Brown, supra.  The Board 
finds that the evidence present at the time of the April 2000 
rating decision did not reflect material improvement in the 
veteran's ankle disability, as compared to the evidence 
present at the time of the February 1991 rating decision that 
assigned the 20 percent evaluation.  The August 1990 VA 
examiner noted that the veteran's right ankle was painful and 
eversion and dorsiflexion were limited to 5 degrees and all 
other motions of both ankles were normal, but painful at the 
extremes.  The assignment of the 20 percent rating was 
largely based on this evidence.  The medical evidence in 
recent years does not, in the Board's judgment, show material 
improvement.  The private medical statement dated in April 
1997 indicates that the veteran had been treated since 
January 1996 for his painful feet and ankles with Motrin and 
custom fabricated orthotics and that he experienced 
substantial pain despite treatment with medication.  The 
April 1997 VA examination indicated that the veteran had 
daily right ankle pain and swelling upon standing, and the 
clinical evaluation showed that he walked with a somewhat 
everted gait, with more eversion on the right.  Range of 
motion remained very limited, with dorsiflexion to 0 degrees 
and plantar flexion to 10 degrees.  Although the April 1999 
VA examination indicated that the veteran had full range of 
motion in his right ankle, the veteran still complained of 
pain and the examiner did not report how this pain affected 
range of motion.  That is, the examiner failed to indicate at 
what point upon range of motion did the veteran have pain.  
The veteran continued to report that his physical activities 
were hampered by his disability.  The RO used the April 1999 
examination in reducing the rating to 10 percent under 
Diagnostic Code 5271, based on range of motion of the ankle.  
The Board notes that if the April 1999 examination had noted 
pain on range of motion a 20 percent evaluation could have 
been sustained under that code.

While the RO's Statement of the Case did address the question 
of improvement, it is not clear from the record that the RO 
considered the provisions of 38 C.F.R. § 3.344, to include 
whether there was material improvement, when it reduced the 
veteran's evaluation.  Leaving aside the question of whether 
the clinical evidence of record at the time of the RO's 
reduction clearly failed to indicate material improvement in 
the veteran's disability, including improvement under the 
ordinary conditions of life such as working or actively 
seeking work, a failure to consider and apply the provisions 
of 38 C.F.R. § 3.344 would render the rating reduction 
decision void ab initio.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992).  In any event, as there was no 
indication by the April 1997 and April 1999 examiners that 
the veteran's disability had sustained a material 
improvement, it is the Board's judgment that the reduction of 
the rating for residuals of a right ankle injury from 20 to 
10 percent was not warranted by a preponderance of the 
evidence.  Accordingly, restoration of a 20 percent rating is 
warranted.

B.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury.

The veteran contends that the 20 percent evaluation assigned 
to his service-connected residuals of a right ankle injury 
does not adequately reflect the severity of his 
symptomatology.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as private medical 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for residuals of a 
right ankle injury.  The Board concludes that the discussions 
in the rating decisions, statement of the case, and 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of the case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 8 
Vet. App. at 202.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A letter from Southwest Ohio Podiatry Group dated April 1997 
indicates that the veteran has been treated since January 
1996 for his painful feet and ankles.  The veteran was 
treated with Motrin and custom fabricated orthotics.  The 
veteran's anti-inflammatory medication was later changed 
which decreased the symptoms at the time, but he still 
experienced substantial pain even with the treatment.  The 
examiner indicated that the condition was considered 
permanent.

At an April 1997 VA examination the veteran reported daily 
pain in his right ankle which would swell while standing.  
The examination showed that the veteran walked with a 
somewhat everted gait and he everted the right foot more than 
the left.  There was some pronation of both feet that was 
marked on the right with standing and weight bearing.  There 
was also flattening of the longitudinal transverse arches and 
the ankle was enlarged generally.  It measured 1 inch greater 
in diameter than the opposite normal ankle.  Dorsiflexion was 
to 0 degrees and plantar flexion was to 10 degrees.  The 
arterial circulation was adequate.

At an April 1999 VA examination, the veteran reported ankle 
pain on a daily basis and if he walked for more than five or 
ten minutes he began to have pain over the ankle area.  The 
examination showed that the veteran did not walk with any 
external supports and there were no obvious deformities over 
his right ankle or foot.  He walked without a limp but the 
right foot was slightly externally rotated.  When he did 
walk, the veteran had full range of motion of his ankle, mid 
tarsal, and subtalar joints with minimal discomfort over the 
lateral side of his ankle in doing so.  The ankle was stable 
on inversion and eversion anteriorly and posteriorly.  The 
sensation over the foot and ankle area was normal.  The ankle 
was slightly tender and painful over the anterolateral 
aspect.  There was no soft tissue swelling or thickening over 
the ankle.  X-rays showed a subfibular ossicle, which was 
believed to possibly be due to old trauma.  The ankle joint 
proper was radiographically normal.

At his March 1999 RO hearing the veteran testified that he 
could not walk for long periods of time without pain and 
walked with a limp.  He also indicated that his right ankle 
turned inward and he used orthopedic inserts in his shoes.  
The veteran also testified that he experienced stiffness and 
swelling in his ankle.  

The veteran's ankle disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (malunion of the tibia and 
fibula).  Under that code a 10 percent rating is assignable 
for slight ankle disability; a 20 percent rating is 
assignable for moderate ankle disability; a 30 percent rating 
is for assignment for malunion with marked ankle disability, 
and a 40 percent rating is assignable for nonunion, with 
loose motion, requiring a brace.  

Entitlement to a disability rating in excess of 20 percent 
requires evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  The evidence does not show that the right ankle is 
ankylosed in any position.  In addition, VA and private 
medical records do not show that the inservice injury to the 
right ankle resulted in malunion of the fibula, which could 
support a 30 percent rating under Diagnostic Code 5262.  The 
Board notes that 38 C.F.R. § 4.40 and 4.45, and DeLuca, 8 
Vet. App. at 202, are not applicable when the veteran's 
disability is rated at the maximum level for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board further notes that a 20 percent rating is the 
maximum allowable under Codes 5271, 5272, 5273, and 5274 
which also apply to disability of the ankle, and therefore 
application of those codes would be of no benefit to the 
veteran.  The Board concludes that the schedular criteria for 
a disability rating in excess of 20 percent are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

As the reduction in the evaluation for the veteran's 
residuals of a right ankle injury from 20 percent to 10 
percent was not warranted, restoration of a 20 percent rating 
for residuals of a right ankle injury is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

